EXHIBIT 23.1 Peter Messineo Certified Public Accountant 1982 Otter Way Palm Harbor FL 34685 peter@pm-cpa.com T727.421.6268F727.674.0511 Consent of Independent Registered Public Accounting Firm I consent to the inclusion in the Prospectus, of which this Registration Statement on Form 10 is a part, of the report dated May 9 , 2011 relative to the financial statements of Kingly Chateau Corporation, as of April 30, 2011 and for the period March 28, 2011(date of inception) through April 30, 2011. /s/ Peter Messineo, CPA Peter Messineo, CPA Palm Harbor Florida June 21, 2011
